This appeal involves the expenditure of the same funds as was involved in the case of Board of Education of City of Oklahoma City, a Municipal Corporation, v. Dr. H.H. Cloudman and others,185 Okla. 400, 92 P.2d 837, and in addition a similar expenditure for a portion of the fiscal year 1932-33, and is an action brought by taxpayers. The same propositions of law are involved herein as were considered in the Cloudman Case, supra, and 'the conclusions therein reached' are applicable and controlling here.
The author of this opinion dissented in the Cloudman Case, and still entertains the view that the rule in that case is not sound, but nevertheless recognizes that the rule of that case in its full extent must be regarded as binding on the court in this case, and for that reason it must be and is followed here.
The order of the trial court in sustaining the several demurrers to the petition and its judgment in favor of all of the defendants is therefore affirmed.
BAYLESS, C. J., and RILEY, OSBORN, CORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur.